PER CURIAM.
The ■ petition for writ of certiorari reflected apparent jurisdiction of this Court. We issued the writ and have considered the able argument and briefs of petitioner’s counsel. Upon further consideration of the matter, we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A., because the plat and the Declaration of Trust contained in the record clearly support the judgments obtaining below.
The writ heretofore issued is discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CARLTON, JJ., concur.